" Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 1 of 13 PagelD: 623

CLEARY | GIACOBBE | ALFIERI | JACOBS tc

JOD! S. HOWLETT, Partner
jhowlett@cgajlaw.com

Reply to: Matawan Office

c

February 12, 2018

J15 Bial

Aaa

Via E-Mail (Diana.Batista@oal.nj.gov) and NJLS
Honorable Thomas R. Betancourt, ALJ

Office of Administrative Law
State of New Jersey

33 Washington Street
Newark, New Jersey 07102

90:21 d C1

Re: __ F.H. and M.H. o/b/o J.H. v. West Mortis Regional High School District Board of Education

OAL Dkt. No.: EDS 10706-2017

Agency Ref. No.: 2017-26311

RESPONDENT’S CROSS-PETITION FOR DUE PROCESS

Dear Judge Betancourt:

This firm represents Respondent, West Morris Regional Board of Education (“Board” or
“District” or “Respondent”) in the above-referenced matter. Pursuant to N.J.A.C. 6A:14-2.7(c),
enclosed please find an original and one copy of Respondent’s Cross-Petition for Due Process.

Petitioner’s counsel, Julie Warshaw, Esq., has also been served. Since this matter has already been

assigned to the Office of Administrative Law, the Board has not filed the within Cross-Petition for Due

 

 

 

Process to OSEP.
RESPONDENT’S CONTENTIONS
AND INFORMATION REQUIRED BY N.J.A.C. 6A:14-2.7(c)
955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 2 of 13 PagelID: 624

1, J.H. is a sixteen (16) year old female who resides in Long Valley, New Jersey with her
parents, F.H. and M.H. (“Parents” or “Petitioners”).

2. Respondent West Morris Regional High School District (“Respondent” or “District”) is
the local education agency charged with providing J.H. with a free appropriate public education.

3. In the 2015-2016 school year, J.H. attended ninth (9"") grade as a general education
student at West Morris Central High School in Respondent’s school district.

4, On October 10, 2016, Petitioner M.H. sent correspondence to the District advising that
J.H. was suffering from anxiety and depression and requested a “home tutor.”

5. Subsequently, Parents submitted a letter from J.H.’s pediatrician, Melissa M. Libert,
C.0., FAAP, indicating that “it would be best” if J.H. did not attend school and had home bound
instruction.

6. On October 20, 2016, the District received a facsimile from the Immediate Care
Children’s Psychiatric Center (“ICCPC”) stating that, on October 17, 2016, J.H. had been admitted to
the partial care program. The letter further stated that J.H. was be expected to attend the program for
two (2) weeks, at which time she would be reassessed in regards to returning to school.

7. On October 15, 2016, Petitioner M.H. sent correspondence to the District advising that
J.H. would be admitted to ICCPC’s outpatient facility in Parsippany, New Jersey, where “she will attend
therapy five days a week for two to four weeks.”

8. On or about October 24, 2016, the District commenced home instruction services to J.H.

9. On December 2, 2016, the District received correspondence from ICCPC indicating that
J.H. had been medically-cleared to return to school on December 7, 2016. The letter states that the “plan

is for [J.H.] to attend West Morris Regional High School for half days... and then attend ICCPC from
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 3 of 13 PagelD: 625

12pm to 2:30pm” and continue to receive homebound instruction. The letter also recommended J.H.
receive a 504 Plan “due to extreme anxiety regarding school.”

10. On or about December 7, 2016, the District and Parents attended a 504 Accommodation
Plan meeting. The 504 Plan provides for the following accommodations: extended time on quizzes and
tests; assessments in a private setting; a “walking pass” to take breaks from class when she is feeling a
high level of anxiety; access to the “Zen Zone” when it is available for meditation, deep breathing, and
mindfulness exercises to help ease her anxiety; and access to a counselor when necessary.

11. On December 7, and December 8, 2016, J.H. attended West Morris Central High School.
After attending the two (2) half days, J.H. refused to return.

12. On December 23, 2016, Parents asked the District to send J.H. to an out-of-district
placement at Fusion Academy, located in Morristown, New Jersey.

13, On or about January 3, 2017, J.H. was referred by Joseph Cusack, J.H.’s guidance
counselor, to the District’s Child Study Team (“CST”) for an initial evaluation to determine J.H.’s
eligibility for special education and related services in suspected category of emotional disturbance, due
to J.H.’s diagnoses of major depressive disorder and generalized anxiety disorder. Mr. Cusack notes
that, “[Parents] explored private schools setting but have opted to keep [J.H.} at WMC and pursue the
CST evaluation.”

14. On January 4, 2017, the District received a letter from Parents stating that, “[J.H.] has
been diagnosed with depression and severe anxiety.” The letter requests a CST evaluation and IEP.

15. On January 6, 2017, the District received a letter from ICCPC recommending that J.H. be
provided with an Individualized Education Program (“IEP”). The letter stated that J.H. had been

diagnosed with (i) major depressive disorder, recurrent, severe, without psychotic features; and (ii)
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 4 of 13 PagelD: 626

generalized anxiety disorder.” The letter further stated that, “[i]n order for [J.H.] to continue working
her anxiety and depression as well as have the ability to attend school, she will need a smaller and more
therapeutic environment for school,” and “would greatly benefit from more time in a therapeutic setting
to continue progressing with her anxiety, depression and function in school.”

16. At an Identification Meeting on January 9, 2017, Parents consented to the District
conducting a psychological and social assessments, Additionally, the District agreed to accept a
forthcoming psychiatric evaluation completed by ICPCC. All evaluations were completed and
submitted to parents within legal timelines.

17. On January 18, 2017, the District conducted a social assessment of J.H. The social
assessment report indicates that, “by September of 10" grade [J.H.] was depressed, anxious and
suicidal.”

18. On January 19, 2017, on behalf of the District, Sherry J. Wilk, M.A., Certified School
Psychologist conducted a psychological assessment of J.LH. The psychological assessment report
indicates that J.H.’s full-scale IQ is 104, and that all of J.H.’s composite index scores (performance
scores) are within 1.5 standard deviation of her IQ (potential score}. Ms. Wilk’s report also indicates
that J.H. “struggles with anxiety and depression, and has a fear of academic failure.”

19, On March 15, 2017, Shankar Srinivasan, M.D., of the Immediate Care Psychiatric Center
(“ICPC”) conducted a psychiatric assessment of J.H. In his report, Dr. Srinivasan diagnosed J.H. with
(i) major depression recurrent, and (ii) panic disorder. Dr, Srinivasan also states that, “[J.H.]’s
psychiatric issues, specifically, pervastve mood disturbances, avoidance behaviors even when not under
stress, along with irrational fears and anxiety secondary to school issues, all collectively at this time are

directly impacting learning and ability to maintain and build satisfactory interpersonal relationships.”
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 5 of 13 PagelD: 627

20. The evaluations that were conducted as part of the initial evaluation were compliant with
applicable New Jersey and Federal regulations, were performed by appropriately qualified professionals,
and adequately addressed J.H.’s areas of need. On April 6, 2017, Parents and the District attended an
Eligibility Determination Meeting. At the meeting, the CST discussed the social, psychological, and
psychiatric assessments and determined J.H. to be eligible for special education and related services
under the category of “Emotionally Disturbed.” Parents did not question the validity or the findings of
the evaluations completed by the District.

21. At the Eligibility Determination meeting, Parents consented to the classification of
“Emotionally Disturbed” and executed the Eligibility Determination Report.

22. Following the eligibility determination, the CST commenced discussing a proposed
program and placement for J.H. in the Being Successful Program at West Morris Mendham High School
(“Mendham High School BSP”).

23. Mendham High School BSP is an in-district therapeutic program for students manifesting
anxiety, depression, obsessive-compulsive disorder, school avoidance, social challenges, disruptive
behaviors, and academic underachievement due to a lack of productivity and follow through.

24, After hearing the CST’s proposed placement in the BSP, J.H. began physically punching
herself and had to be removed from the meeting room. At that time, the meeting was terminated and
rescheduled.

25, On May 16, 2017, Parents and J.H. attended an IEP meeting with the CST. The IEP
proposed by the CST (“May 16" IEP”) continued J.H. in the same academic classes that she had then
been enrolled in through home instruction and provided for half-day placement in Mendham High

School BSP for the remainder of the 2016-2017 school year.
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 6 of 13 PagelID: 628

26. For the 2017-2018 school year, the May 16" IEP proposed J.H.’s placement in the
Mendham High School BSP for English 3, World History, and Environmental Science, and French 3,
Algebra 2, Physical Education/Health, and a Special (Band, Culinary Arts, or World Cuisine) in the
general education setting. In addition to the therapeutic setting of Mendham High School BSP, the May
16" IEP also provided for individual counseling once per week for thirty (30) minutes.

27. At the IEP meeting on May 16, 2017, Parents again requested that J.H. be allowed to
attend Fusion Academy. The District rejected Parents’ request to place J.H. at Fusion Academy.

28. Parents did not execute the IEP at the meeting on May 16, 2017.

29. To date, Parents have not consented to the implementation of special education and
related services.

30. Because the May 16" IEP is an “initial IEP” and J.H. had not previously received special
education and related services, the District is prohibited from implementing the May 16" IEP without
parental consent, pursuant to N.LA.C. 6A:14-3.7(m).

31. On or about May 22, 2017, through counsel, Petitioners requested an independent
psychiatric, psychological, and educational assessments.

32. On or about May 30, 2017, Petitioners filed a Petition for Due Process with the Office of
Special Education Policy and Procedure (“OSEPP”).

33. In July and August 2017, an independent psychoeducational evaluation of J.H. was
conducted by Natalie Schuberth, Psy.D., BCBA-D, Licensed Psychologist. In her report, Dr. Schuberth
indicates that J.H. continues to meet criteria for major depressive disorder and generalized anxiety

disorder.
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 7 of 13 PagelD: 629

34. Dr. Schuberth also diagnosed J.H. with a “Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, Moderate.” Dr. Schuberth’s diagnosis is based upon
J.H.’s performance on a single math fluency subtest, in which J.H. scored at least two (2) standard
deviations lower than predicted by her general ability index score. None of J.H.’s composite index
scores or other subtest scores exceeded 1.5 standard deviations below her full-scale IQ.

35. Based upon the results of Dr. Schuberth’s psychoeducational evaluation, and Ms. Wilk’s
previous psychological assessment, J.H. does not meet the criteria for special education under the
category of “specific learning disability” as defined by N.J.A.C. 6A:14-3.5(c).

36. On September 6, 2017, Ellen M. Platt, D.O., conducted an independent psychiatric
evaluation of J.H. In her report, Dr. Platt finds that J.H. meets DSM-V criteria for: (i) Major Depressive
Disorder, recurrent episode, moderately severe (with irrational thinking); (ii} Generalized Anxiety
Disorder; (iii) Panic Disorder; (iv) School avoidance; (v) Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate; (vi) Major Depressive Disorder, recurrent,
severe, without psychotic features; (vii) Central Auditory Processing Disorder; and (viii) Agoraphobia.

37. Dr. Platt’s report states that, “[J.H.] remains exceedingly emotionally fragile and the
probability of her attending her school is extremely low at this time. She requires an academic
environment with the capability of a great deal of emotional awareness and intervention.”

38. On September 25, 2017, the District received a letter from Parents advising that they “are
withdrawing [J.H.] from West Morris Central High School, effective immediately. [J.H.] is now
enrolled at the Purnell School in Pottersville.”

39. On September 20, 2017, Petitioners filed a Motion for Summary Decision (“MSD”).
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 8 of 13 PagelD: 630

40.

In their MSD, as well as their Reply to Respondent’s Opposition to the MSD and

supporting affidavits, Petitioners appear to challenge the District’s determination that J.H. is eligible for

special education and related services under the criteria of “emotionally disturbed.” Specifically,

Petitioners’ contend:

a.

“J.H. is not emotionally disturbed, as she does not meet the criteria for said
classification.” See MSD at ¥ 10.

“Nowhere was J.H. ever diagnosed as being emotionally disturbed.” See MSD at J 12.
“Dr. Schuberth indicated in her evaluation report that JH met the criteria for the diagnosis
of Specific Learning Disorder with impairment in mathematics, specifically with fluent
calculation and she had issues with processing speed.” See MSD at § 14.

“J.H. is entitled to an updated and appropriate document and this 504 Plan does not cover
her learning disability and is not appropriate for her current issues or placement.” See
MSD at J 21.

“To date, the School District has failed to classify [J.H.] appropriately or offer her an
appropriate educational placement that meets her unique academic, social, emotional and
physical needs.” See MSD at { 26.

“The school district also attempted to classify her incorrectly [as emotionally
disturbed]...”. See MSD at p. 18.

“Instead, the School District insisted on trying to classify J.H. as emotionally disturbed

without any of the criteria for that diagnosis being met...”. See MSD at p. 18.
Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 9 of 13 PagelD: 631

h. “[I]t is respectfully requested that this Court find that the school district denied J.H. a
FAPE in the least restrictive environment... by trying to classify her incorrectly as
emotionally disturbed...”. See MSD at p. 28.

i. “,.,Petitioners NEVER consented to the term ‘emotionally disturbed’ as the classification
for J.H. We objected to the language and the school psychologist told us that it was the
only term she was permitted to use.” See Affidavit of Petitioner F.H., at 7 11.

bi]

j. “...Petitioners did not agree to the term ‘emotionally disturbed’...”. See Petitioners’
Reply to Opposition to MSD (“Reply”), at p. 5.

k. “A review of the pertinent facts as well as the reports from ICPC, and independent
evaluators, Dr, Schuberth and Dr. Platt, support Petitioners’ argument that J.H. does not
meet the criteria for classification of emotionally disturbed.” See Reply, at p. 5.

I. “...J.H. does not exhibit one of the five marked symptoms contained in the definition of
Emotionally Disturbed. Even, if for argument’s sake, J.H. exhibits one of the five
marked symptoms, she does not meet the remaining requirements set forth in the
definition [of “emotionally disturbed”]...”. See Reply, at p. 6.

m. “...J.H. has never meet (sic) the criteria for being classified as emotionally disturbed.”
See Reply, at p.6.

n. “Petitioners did not agree to classify J.H. as Emotionally Disturbed.” See Reply, at p. 8.

o. “In fact, Petitioners objected to the language ‘emotionally disturbed’ being included in

the eligibility determination report and were informed that this was the only term the

psychologist was permitted to use.” See Reply, at p. 8.
" Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 10 of 13 PagelD: 632

41.

“The unsupported classification of Emotionally Disturbed by the district was not correct
and did not accurately reflect the individual diagnosis of J.H...”. See Reply, at p. 10.
“Petitioners did not agree to a diagnosis of Emotionally Disturbed...”. See Reply, at p.
10.

To the contrary, Petitioners assert that J.H. is eligible under the category of “specific

learning disability.” In particular, Petitioners state:

r.

“The discrepancies in [J.H.’s] scores [in Dr. Wilk’s report] should have led the district to
identify a learning disability but instead, these discrepancies were ignored.” See MSD at
qi.

“The school district failed under Child Find to recognize that she had an underlying
learning disability and they failed to classify her as such.” See MSD at J 11.

“The School District failed to identify J.H. as a student with learning disabilities, despite
finding deficits in some areas. As indicated by Dr. Schuberth’s report, J.H. meets the
criteria for the diagnosis of Specific Learning Disorder with impairment in mathematics
and she has processing issues. The School District has an obligation to evaluate and find
this learning disorder...”. See MSD at p. 18.

“The school district failed to discover or acknowledge J.H.’s specific learning
disability...”. See MSD at p. 25.

“[J]}t is respectfully requested that this Court find that the school district denied J.H. a
FAPE in the least restrictive environment... by failing to find that she has a specific

learning disability...”. See MSD at p. 28.
" Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 11 of 13 PagelD: 633

42.

. “.,.Dr. Schuberth is the expert that was required and paid for by the district. The doctor

diagnosed J.H. with a ‘Specific Learning Disorder...’”. See Affidavit of Petitioner F.H.

at ] 16.

. “.,..the school district ignores Dr. Schuberth’s professional diagnosis of ‘Specific

Learning Disorder...”. See Affidavit of Petitioner F.H. at ¥ 18.

. “...Dr. Schuberth indicated that J.H. met the criteria for the diagnosis of Specific

Learning Disorder...”. See Reply, at 5.

. “..,.Dr, Schuberth diagnosed J.H. with a Specific Learning Disability... The wording does

not change the fact that it is a Specific Learning Disability as per the DSSMIII (sic) and
the IDEA and therefore, once the district received Dr. Schuberth’s independent report,
the child study team should have considered the diagnosis and changed her classification
to Specific Learning Disability...”. See Reply, at p. 7.

Petitioners’ repeated and obstinate assertion that J.H. does not meet the criteria for

“emotionally disturbed” and that the District should reclassify her under the category of “specific

learning disability,” constitutes a revocation of their prior consent to have J.H. classified as “emotionally

disturbed.”

43.

Respondent does not object to Petitioners’ revocation of consent to classify J.H. as

eligible for special education and related services under the category of “emotionally disturbed.”

44,

Without parental consent as to J.H.’s eligibility for special education, the District is

relieved of its obligation to provide a free, appropriate public education to J.H.
" Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 12 of 13 PagelD: 634

45. Petitioners acted in bad faith when they failed to meaningfully participate in the
development of an IEP, in that they had an idea fixe that any in-District program would not be
appropriate.

46. Petitioners’ conduct in unilaterally removing J.H. from the District to Purnell School is
unreasonable, as Purnell School is not approved for the provision of special education and related
services by the State of New Jersey.

RELIEF REQUESTED

WHEREFORE, based upon the foregoing, the District requests the following relief:

1. A judicial determination that Petitioners’ conduct is per se revocation of their consent to
classify J.H. for special education and related services under the category of “emotionally disturbed,” as
defined by N.J.A.C. 6A:14-3.5(c)(5).

2. An Order narrowing the scope of the plenary hearing to whether J.H. meets the eligibility
criteria to be eligible for special education and related services under the category of “specific learning
disability,” as defined by N.LA.C. 6A:14-3.5(c){12).

3. A judicial determination that Petitioners’ failure to meaningfully participate in the IEP
process was unreasonable.

4. A judicial determination that Petitioners’ removal of J.H. to Purnell School was
unreasonable, as it is not approved for the provision of special education and related services by the

State of New Jersey.

Cleary Giacobbe Alfteri Jacobs, LLC
Attorneys for Respondent’ Cross-Petitioner

 
” Case 2:19-cv-14465-SDW-LDW Document 13-11 Filed 11/26/19 Page 13 of 13 PagelD: 635

PROOF OF SERVICE

The undersigned hereby certifies that a copy of this herein Cross-Petition for Due Process is
being served simultaneously with its filing upon counsel for Petitioners, Julie Warshaw, Esq., via email

(jwarshaw@warshawlawfirm.com) and Federal Express.

ua

a Esq.

13
